Appellant's brief consists only of a very brief statement of the nature and result of the suit, and this proposition of law:
"The Court erred fundamentally in instructing the jury to render a verdict for defendants, thus invading the rights of the jury whose sole province it was to determine credibility of witnesses testifying in said cause."
There is no statement or argument under this proposition, although the record is accompanied by an 82-page statement of facts. Nor is there any assignment of error to support the proposition of law.
It is now the settled law of this state that the action of a trial court in directing a verdict is not such as requires notice on appeal, when not assigned as erroneous; that it does not present fundamental error. Ruby Cox v. Rio Grande Valley Telephone Co., 13 S.W.2d 918, No. 8122, decided by this court on January 23, 1929.
We decline to assume the duty or responsibility of searching through the entire 82 page statement of facts to ascertain if there is any material evidence to take the case to the jury.
We have examined the record, and find that the trial court had jurisdiction of the parties and subject-matter of the suit, and that no fundamental error is apparent of record.
The judgment is affirmed.